Affirmed and Opinion filed August 29, 2002








Affirmed and Opinion filed August 29, 2002.





 





In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00061-CR
____________
 
RUBEN RODRIGUEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 268th District Court
Fort Bend County, Texas
Trial
Court Cause No. 33,352
 

 
M E M O R A N D U M  O P I N I O N
After a jury trial, appellant was convicted of the offense of
indecency with a child.  On December 13. 2001, the trial court sentenced appellant to
confinement for twelve years in the Institutional Division of the Texas
Department of Criminal Justice. 
Appellant filed a timely notice of appeal.




Appellant's appointed counsel filed a brief in which he
concludes that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396
(1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced. 
See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree that the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed August 29, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do not publish C Tex. R.
App. P. 47.3(b).